     McGREGOR W. SCOTT
 1
     United States Attorney
 2   AUDREY B. HEMESATH
     Assistant United States Attorney
 3   501 I Street, Suite 10-100
     Sacramento, CA 95814
 4
     Telephone: (916) 554-2700
 5   Email: Audrey.Hemesath@usdoj.gov

 6   Attorneys for Defendants
 7
                                  UNITED STATES DISTRICT COURT
 8                               EASTERN DISTRICT OF CALIFORNIA
 9   SAJJAN SINGH SARWARA,                              )
10                                                      )   Case No.: 1:19-cv-63 AWI SAB
                            Plaintiff,                  )
11                                                      )
                    v.                                  )
12                                                      )
13   L. FRANCIS CISSNA, et al.,                         )   JOINT STIPULATION AND
                                                        )   [PROPOSED] ORDER RE: SECOND
14                          Defendants.                 )   EXTENSION OF TIME
                                                        )
15                                                      )
16
17         Defendants seek an additional 30 days in which to file an answer to the complaint or other
18   dispositive pleading, and plaintiff does not object. Accordingly, the parties stipulate that the
19
     defendants’ answer will be due on May 20, 2019.
20
     //
21
22   //

23   //
24
     //
25
     //
26
     //
27
28


                                                      1
     Dated: April 9, 2019              Respectfully submitted,
 1
 2                                     McGREGOR W. SCOTT
                                       United States Attorney
 3
                                       s/ Audrey B. Hemesath
 4
                                       AUDREY B. HEMESATH
 5                                     Assistant United States Attorney

 6                                     s/ David Michael Sturman
 7                                     DAVID MICHAEL STURMAN
                                       Attorney for the Plaintiff
 8
 9
10
11
12                          [PROPOSED] ORDER
13
14
     IT IS SO ORDERED.
15
16   Dated: April 9, 2019
                                SENIOR DISTRICT JUDGE
17
18
19
20
21
22
23
24
25
26
27
28


                                   2
